Roberts, Chief Justice.
The only exception to the indictment in this case is that it does not conclude “against the peace and dignity of the State” as required by the constitution.
*94Upon this ground the exception was sustained and the indictment was set aside by the court, as appears by the judgment rendered in the transcript.
The indictment concludes “against the peace and dignity of the State of Texas,” as it is copied in the transcript. If the name of the State being added at the end of the sentence was held to vitiate the indictment, it is not perceived on what principle such a ruling could have been made. The name being added neither detracts from nor adds to the sentence, as the State whose peace and dignity are affected by the commission of the offense can possibly be none other than the State of Texas. It is simply useless without being noxious in the indictment.
Reversed and remanded.